t c memo united_states tax_court joyce e hastings petitioner v commissioner of internal revenue respondent docket no filed date joyce be hastings pro_se linas n udrys for respondent memorandum findings_of_fact and opinion gerber judge respondent determined income_tax deficiencies and additions to tax for petitioner’s and through taxable years as follows addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number after concessions by respondent ’ the issues remaining for our consideration are whether petitioner had unreported gross_receipts for her and tax years whether petitioner’s horse breeding activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 and whether petitioner is liable for additions to tax under sec_6651 for the and taxable years findings_of_fact petitioner joyce e hastings had her legal residence in huntington beach california at the time her petition was filed in this proceeding after attending western state college of ' respondent conceded the disallowed schedule c law practice expenses for and respondent also conceded dollar_figure of the dollar_figure unreported gross_receipts adjustment for and dollar_figure of the dollar_figure gross_receipts adjustment for unless otherwise indicated section references are to the internal_revenue_code in effect for the periods under consideration rule references are to this court’s rules_of_practice and procedure the parties’ stipulation of facts and exhibits are incorporated by this reference law petitioner began practicing law in and she continued to practice during the years under consideration she specialized in family law including the handling of divorces separations and child custody matters petitioner who is a diabetic began experiencing additional health problems including some lapses of memory and in the mid- 1980’s she decided to curtail her legal practice and change to a different source_of_income from the time petitioner wa sec_5 years old she has been involved in and become familiar with training breeding and showing horses as a young woman petitioner was successful in showing her family’s horses after having little involvement with horses throughout college law school and during her practice of law petitioner in began to join saddlebred horse associations and to become more involved in horse-related activity during petitioner began her horse activity she visited farriers and horse farms during the period through to determine the ways to generate income from horse activity after considering the advice received petitioner decided to purchase and or breed a stud horse that would generate revenue she concluded that an approach involving the breeding of stallions would require the least amount of annual overhead and would generate income from stud fees petitioner intended to show the stallions and any other horses of the same bloodline as a means of advertisement and to enhance the worth of the stud service although petitioner thought that some income could be generated from showing horses she thought more could be earned from selling a stallion’s stud services petitioner decided to purchase a chestnut show horse with white markings to be bred with a palomino the particular type of show horses sought by petitioner were ones that show well in harness and also those shown as park horses which are saddled with a rider petitioner sought out a horse from a bloodline of will shriver who was one of the top two or three horses in his category petitioner believed that the horse activity would be suitable for her because it required less memory skills and more physical involvement before purchasing the first horse petitioner consulted saddle and bridle magazine to determine how much money had been won by the progeny of the horses under consideration in july of she hired bobby morrison morrison a well-qualified kentucky horse expert who on petitioner’s behalf acquired casablanca chestnut charm misty a yearling saddlebred for a total cost to petitioner of dollar_figure morrison was paid a percent commission dollar_figure for his services misty was shipped from kentucky to california and was trained by susan haight of the shortened names do not necessarily coincide with the formal names and are used by the owner as stable names victory lane stables during susan haight showed misty at six different shows and misty received the best of breed fine harness two year old award from saddle bridle magazine although misty was a fine looking harness horse upon reaching her third year she was not mature enough to become a saddle horse and petitioner decided that it would be too expensive to show her as such because she did not have a good chance of winning a purse petitioner hired a trainer to train misty as a saddle horse and after that failed to train her with an antique carriage and that also failed attempts at breeding misty were for the most part unsuccessful during petitioner purchased for dollar_figure casablanca sky king rey a registered palomino who at the time wa sec_4 months old rey was trained by dow and debbie blumberg and showed well and won ribbons as a yearling and 2-year old until he developed a leg problem and irregularity in his gait during unable to show rey petitioner decided to develop him for stud service which could begin during his fourth or fifth year although he would have been more valuable in that role if he could have been shown his bloodlines were still good and it was hoped that he would be successful in the breeding activity rey did prove to be a successful stud with five offspring two of which are of good quality petitioner’s goal was to show successfully rey’s progeny to promote his bloodline and improve petitioner’s potential for income as of the time of trial petitioner was selling rey’s stud service for a low price dollar_figure as a loss leader to generate more interest in the horse a stud may be capable of breeding for more than years during petitioner purchased jolly berry a mare for dollar_figure jolly berry’s former owner was unsuccessful in attempting to show her ultimately jolly berry produced two foals princess during and skylark during and petitioner continues to own all three horses princess was sired by a horse not owned by petitioner and she was shown ina show princess has good conformation and bloodlines but little talent and petitioner decided to use her as a replacement brood mare for princess’ mother jolly berry skylark was sired by rey as of petitioner was preparing skylark for sale in the dollar_figure to dollar_figure price range after two successful foals jolly berry lost a foal and then incurred liver problems resulting in petitioner’s inability to recoup her dollar_figure investment during petitioner purchased for dollar_figure the mare fairy dust which produced a foal by rey called bandit fairy dust was from an excellent bloodline and she was obtained fora very favorable price at a distress-type sale also in petitioner purchased the mare trigger happy for dollar_figure anda gelding named defy for dollar_figure the stated purpose for purchasing defy was for resale petitioner believed that bandit a 3-year old during had the potential to be a very successful stud horse he had won the title of reserve champion of the california futurity a statewide ranking petitioner intends to exploit bandit first as a show horse and then to earn income from his stud service petitioner began with a single horse in and by she had horses and that she expected to be a profitable champion petitioner set annual goals that were not achieved but she would analyze her situation when resetting goals although capable of personally doing so petitioner always hired professionals to show her horses to achieve the best results and maximum exposure for her animals petitioner made efforts to advertise her animals at shows in magazines and within various associations petitioner did not prepare any profit projections prior to commencing the horse activity petitioner does not keep all of her horses on her property and some are kept on an acquaintance’s property near julian california petitioner maintains a trailer on the julian property to reside in when she is tending the horses there for the years through petitioner reported income and expenses and claimed losses from her horse activity as follows year expenses income losses dollar_figure -o- dollar_figure big_number dollar_figure big_number big_number --q- big_number big_number 44’ big_number big_number --q- big_number big_number -o- big_number big_number --q- big_number totals dollar_figure dollar_figure dollar_figure ' on her tax_return petitioner reported dollar_figure of expenses and income of dollar_figure for a net of dollar_figure the parties however stipulated that petitioner had no gross_receipts from the horse activity in accordingly for purposes of our analysis we assume that petitioner’s claimed expenses and losses are the same petitioner did not maintain a separate bank account for her horse activity but she did keep separate records for each horse in order to distinguish expenditures_for her horse activity from others she marked an h on those checks written for the activity in addition horse activity invoices or bills underlying each check expenditure were kept separately for each horse and accumulated and maintained on a monthly basis the annual specific records for each horse contained information regarding pedigree pictures and information about the sire and dam medical history pictures of the specific horse breeding information medical information insurance information and training records petitioner also maintained numerous specific-topic horse activity files containing such information and documents as forms horses for sale health tips boarding and training information equipment information horse-related articles association membership etc during the period through petitioner belonged to different organizations related to her horse activity and she maintained a relatively large library of books and video tapes concerning training and breeding of horses and related subjects petitioner also maintains at least catalogs and directories for various horse organizations and activities petitioner usually sought an extension to file her federal_income_tax return and submitted a remittance with her application to extend petitioner’s tax returns were filed after the extended deadline in each of the taxable years in issue during petitioner’s mother who had alzheimer’s and parkinson’s disease lived with petitioner petitioner to a great extent shouldered the physical responsibility of caring for her mother and the time devoted to her mother put pressure on her ability to service her legal clients manage her horse activity and attend to her personal life during the time her mother resided with petitioner petitioner’s life was complicated and her personal matters were ina state of disarray petitioner’s mother died during petitioner failed to timely file her and through federal_income_tax returns the following schedule reflects the chronology of her tax_return filings including the extended dates for filing time to file year date filed extended until date date date date date date date date date date date date for her taxable years and respondent determined that petitioner had unreported income from her law practice in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent conceded dollar_figure of the dollar_figure unreported gross_receipts adjustment for and dollar_figure of the dollar_figure unreported gross_receipts adjustment for respondent’s determination of unreported income was based on a bank_deposits analysis of petitioner’s bank accounts during the audit examination petitioner told respondent’s agent that petitioner did not have any cash on hand as of the year petitioner maintained the following types of bank accounts personal general business for law practice trust ostensibly for client’s funds and payroll for law practice petitioner’s total deposits to each of the four accounts were as follows general year personal business_trust payroll dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure petitioner had unreported income in the amounts of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively for the years and through petitioner reported net profit or net_loss from her practice of law without considering the unreported amounts decided above as follows year net_profit_or_loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number opinion the three issues remaining for our consideration are whether petitioner’s horse activity was not for profit in any of the taxable years before the court whether petitioner’s income from her law practice was understated for taxable years and whether petitioner is liable for an addition_to_tax for late filing in any of the taxable years before the court we address each issue separately horse activity--for profit sec_183 provides that individual taxpayers will not be allowed deductions that are attributable to an activity_not_engaged_in_for_profit this terminology is defined in sec_183 as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 trade_or_business or under paragraph or of sec_212 expenses_incurred for the production_of_income sec_183 permits deductions that would be allowable only if the activity were engaged in for profit but such deductions may be taken only to the extent that any gross_income generated from the activity exceeds deductions that are not dependent upon a profit objective eg state and local_taxes under sec_164 although a reasonable expectation of profit is not required the facts and circumstances must indicate that the taxpayer entered into the activity or continued the activity with the actual and honest objective of making a profit see 94_tc_41 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs in making this determination more weight is accorded to objective facts than to the taxpayer’s statement of intent see 72_tc_659 sec_1_183-2 income_tax regs petitioner bears the burden of proving that she possessed the required profit objective see rule a dreicer v commissioner supra 72_tc_411 affd without published opinion 647_f2d_170 9th cir in determining whether an activity 1s engaged in for profit reference is made to objective standards taking into account all of the facts and circumstances of each case see sec_1 a income_tax regs the regulations set forth nine criteria normally considered for this purpose the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and the presence of elements of personal pleasure or recreation see sec_1 b income_tax regs none of these factors is determinative nor is the decision to be made by comparing the number of factors that weigh in the taxpayer’s favor with the number that support the commissioner see id petitioner contends that she had the requisite profit objective with respect to her horse-breeding and showing activity conversely respondent contends that the activity was not engaged in for profit we agree with respondent petitioner who from early childhood was involved with horses decided that her ability to practice law was diminishing and that it was necessary to find some other source_of_income because she was beginning to experience memory loss petitioner decided that the horse-related activity would be more apropos beginning about she investigated the potential to earn income from horse-related activity petitioner visited horse farms read magazines and reference materials and consulted farriers concerning the operation of horse activities after completing her research in petitioner commenced her horse activity based on her research she set the goal of acquiring a champion stallion for the purpose of selling its stud services her goal was to be accomplished by either purchasing or breeding champion stallions after acquiring stallions they were to be shown and publicized to build a high quality reputation she projected that once the stallion attained some recognition the stud service fees would provide a stream of income she stated that a champion stallion could produce from dollar_figure to dollar_figure in stud fees and that merely showing horses would not provide sufficient income to recoup the costs of acquiring maintaining showing and training horses petitioner chose a particular type and breed of horse and sought out a particular bloodline for acquisition petitioner who possessed a considerable background -- - in and experience with horses hired others with expertise for buying training and showing her animals she knew that in order to be successful she would have to acquire and or breed championship quality stock her first acquisition of mares and attempts at quality offspring did not work out due to circumstances beyond petitioner’s control she continued to make new acquisitions of breeding stock and had others train and show her horses petitioner however also purchased horses that did not comport with her goal of producing a champion stallion during the period under consideration in fact at the time of trial she had about horses only a few of which had the potential to be or to produce a champion stallion petitioner did not attempt to cut her overhead or losses by either ridding herself of unproductive horses or limiting her acquisitions to horses that would assist in a profit-oriented goal petitioner testified that her overall approach was directed toward the achievement of an income stream however she experienced practically no income during the 9-year period from through and did little to cut her expenses losses even though petitioner believed that one of her young stallions had the potential to recoup more than the dollar_figure in incurred expenses losses no independent or reliable evidence was supplied to show that her stallion's potential or any stallion's potential would result in a sufficient amount of profit to overcome petitioner's losses we note that petitioner at the time of trial was offering one of her stallion's stud service for dollar_figure but she made no showing of an existing or potential income flow or means to achieve a profit petitioner did not maintain a separate checking account or prepare financial statements for her horse activity but she did maintain detailed records of the breeding maintenance and health status of each horse in addition each check issued for horse-related activity was marked or referenced for that purpose and maintained and segregated on a monthly basis petitioner was able to substantiate her horse activity expenditures and the only question before the court is whether petitioner’s horse activity was a for-profit activity although we can accept the precept that horse breeding necessarily includes a startup_period petitioner provided no explanation as to why she was not able to earn some income or cut losses for such an extended period of time petitioner generally worked toward the goal of someday making a profit but based on the record she did not attempt in earnest to achieve that goal prior to or during the years in issue from through the time when petitioner believed she had produced a stallion with championship potential petitioner had claimed dollar_figure in expenses and reported dollar_figure in income for a net_loss from all operations of dollar_figure she has not shown that her projections for income were reasonable in relation to her investment in the setting of this case petitioner's actions did not reflect a profit--seeking objective instead petitioner offset or sheltered her law practice income by her losses from the horse activity it may have been petitioner's intent to pursue her horse activity in a businesslike manner when her law practice ceased or declined but that had not yet occurred as of or during the years in issue finally it is obvious that petitioner sought involvement in horse activity because of her affinity for and background involving horses we hold that for the through taxable years petitioner did not enter into and or continue the horse activity with an actual and honest objective of making a profit petitioner’s income from her law practice--was it understated respondent based on a bank deposit analysis determined that petitioner had unreported income from her law practice in the amounts of dollar_figure dollar_figure and dollar_figure for petitioner had amended her income_tax return to reflect dollar_figure in income from her horse activity at trial however it was unclear whether petitioner had actually received the dollar_figure in connection with her horse activity in either event petitioner’s comparative figures are similar and respectively subsequently respondent conceded dollar_figure of the dollar_figure unreported gross_receipts adjustment for and dollar_figure of the dollar_figure unreported gross_receipts adjustment for it is well established that respondent may utilize indirect methods of reconstructing a taxpayer’s income where a taxpayer fails to provide adequate_records an indirect method may be used to reconstruct income see 348_us_121 respondent used the bank_deposits method to reconstruct petitioner’s income the bank_deposits method has been approved as an indirect method with which to reconstruct income see 721_f2d_1514 11th cir citing 577_f2d_1165 5th cir holland v united_states supra petitioner must show by a preponderance_of_the_evidence that respondent’s determination is erroneous see rule a 290_us_111 394_f2d_366 5th cir affg tcmemo_1966_81 petitioner did not offer records of her law practice or a methodology that would more clearly reflect income than the bank_deposits reconstruction used by respondent in addition petitioner does not question respondent’s approach or methodology in reconstructing her income by means of the bank_deposits method instead she contends that some of the deposits that respondent determined were sourced in receipts or income from her law practice were from a nontaxable source petitioner testified that in she received dollar_figure as proceeds of a life_insurance_policy in connection with her husband’s date death she further testified that she kept the dollar_figure ina safe and used it during and or by making the deposits that respondent considers unexplained and determined to be sourced in petitioner’s law practice respondent emphasizes that petitioner told respondent’s examiner that there was no cash on hand as of the beginning of in the same vein although petitioner contends that insurance proceeds represented a cash hoard that could explain a nontaxable source for the deposits she testified as follows oh yes i wanted to mention about my husband dying in y6 i was flabbergasted when i discovered that purportedly there was income that i had not reported and the only thing i can say is that somehow i spent dollar_figure between about and in addition petitioner in showing that she was not offsetting her losses from her horse activity against her legal income explained that she had to borrow money to buy horses and pay expenses of her horse activity petitioner’s borrowing at a time when she purportedly possessed dollar_figure in cash does not support her claim that the alleged cash hoard existed or more years after she received it we hold that petitioner’s explanation of a cash hoard nontaxable source is not credible and is insufficient to show that respondent’s determination of unreported income is in error accordingly respondent’s determination after concessions is sustained is petitioner liable for additions to tax for filing delinguent returns sec_6651 for the and taxable years respondent determined that petitioner is liable for the additions to tax under sec_6651 for her failure to timely file federal_income_tax returns sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent the addition_to_tax for failure_to_file a timely return is imposed unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect see sec_6651 469_us_241 a failure_to_file is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the time prescribed by law see united_states v boyle supra pincite petitioner contends that the difficulties in her life including her mother’s illness and her obligations as a solo practitioner of law caused turmoil in her life and constitute a reasonable_cause for failing timely to file in each instance petitioner filed for an extension to file but failed to file before the extended time petitioner was aware of her filing obligations and as a lawyer it would be difficult for her to claim otherwise in spite of her personal difficulties she was able to conduct her law practice and horse activity although we can agree that petitioner experienced hardships and had much responsibility we are unable to find that she had reasonable_cause for failing to timely file in similar situations of deaths in the family eg radde v commissioner tcmemo_1997_490 and the press of work of a solo practitioner doctor polsby v commissioner tcmemo_1998_459 we have held that the delinguency addition or penalty can apply petitioner here is no different petitioner’s failure-to-file pattern was lengthy and consistent and preceded and continued after the difficulties presented by petitioner’s mother’s condition and death accordingly we sustain respondent’s determination that petitioner is liable for the additions to tax under sec_6651 for the years determined to reflect the foregoing decision will be entered under rule
